Citation Nr: 0925999	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-13 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as loss of use.

3.  Entitlement to extension beyond December 1, 2004, for 
assignment of a temporary total evaluation due to treatment 
for a service-connected disability requiring convalescence.  

4.  Entitlement to a rating in excess of 10 percent for conus 
medullaris syndrome.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The Veteran had active service from August 1992 until August 
1996, from September 2001 until December 2002, and from March 
2003 until May 2003.    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from December 2007 and February 2006 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.

In an informal appellant brief dated in April 2009, the 
Veteran's accredited representative indicated that the RO had 
withheld compensation from August 1, 2004, and March 1, 2006, 
based on the belief that the Veteran was in receipt of 
retirement pay.  However, it was observed that, in actuality, 
the Veteran was receiving "incapacitation pay," as opposed 
to "retirement pay," and that based on such distinction, 
the withholding was inappropriate.  The Veteran's accredited 
representative requested that the RO correct the mistake on 
the basis of clear and unmistakable error (CUE) pursuant to 
38 C.F.R. § 3.105(a).  Therefore, a CUE claim is referred to 
the RO for appropriate action, including the verification of 
precise active duty for training (ACDUTRA) and inactive duty 
training (IDT) dates, as necessary to resolve that issue.  

In May 2009, the appellant's claim was referred for a medical 
opinion by an expert of the Veterans Health Administration 
(VHA) pursuant to 38 U.S.C.A. § 7109 (West 2002).  In June 
2009, the expert medical opinion was received and was 
referred to the appellant and his representative for review 
and the submission of any additional evidence or argument.  
38 C.F.R. § 20.1304(c) (2009).  In July 2009, the Veteran's 
representative presented additional written argument in which 
it was also indicated that the Veteran elected to withdraw 
the issues of service connection for the bilateral knee 
disability and an increased evaluation for conus medullaris.
  

FINDINGS OF FACT

1.  While on a period of IDT on July 13, 2004, the Veteran 
was involved in a parachuting accident.  

2.  It has been shown that the Veteran has a current neck 
(cervical spine) disorder that is related to the in-service 
accident.

3.  In July 2009, the Veteran's representative requested 
withdrawal of the issues of service connection for a 
bilateral knee disability and an increased evaluation for 
conus medullaris.

4.  A total rating for residuals of a lumbar spine injury is 
in effect from July 14, 2004, until December 1, 2004.

5.  The overall competent evidence is in equipoise as to 
whether the Veteran's service-connected low back disability 
remained an unstabilized condition with severe disability, 
and whether substantially gainful employment was not feasible 
or advisable, for the 12 months following surgery on July 14, 
2004.


CONCLUSIONS OF LAW

1.  A neck (cervical spine) disorder was incurred in as a 
result of service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2008).

2.  The criteria for withdrawal of the veteran's Substantive 
Appeal on the issues of a bilateral knee disability and an 
increased evaluation for conus medullaris have been met.  38 
U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b)(c) (2008).

3.  The criteria for extension of a total rating until July 
14, 2005, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.28,  4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

To the extent that the Veteran's request for an extension of 
a total evaluation on the basis of convalescence is viewed as 
an appeal of the initial rating assignment for his service-
connected lumbar spine disability, or some component of such 
initial rating, 
no further notice is required under the VCAA with respect to 
that issue.  Indeed, 
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA as to this claim.

Similarly, no further notice or assistance is needed 
regarding the claim for service connection for a cervical 
spine disability.  This issue is also granted in full herein.   

Discussion

The Board has reviewed all of the evidence in the claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

I.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty. 38 U.S.C.A. § 101(21), (24) 
(West 2002); 38 C.F.R. § 3.6(a) (2008).  Active military, 
naval, or air service also includes any period of inactive 
duty training (IDT) during which the individual concerned was 
disabled from an injury incurred in the line of duty.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing IDT.  38 U.S.C.A. §§ 101(24), 
106, 1110 (West 2002).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, certain evidentiary presumptions--such as the 
presumption of sound condition at entrance to service, the 
presumption of aggravation during service of preexisting 
diseases or injuries which undergo an increase in severity 
during service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.  However, the advantages of these 
evidentiary presumptions do not extend to those who claim 
service connection based on a period of ACDUTRA or IDT.  
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

In the present case, the Veteran is claiming entitlement to 
service connection for a neck disorder that he contends 
resulted from a parachuting accident that occurred on July 
13, 2004, during a period of IDT.  Indeed, at his January 
2009 hearing before the undersigned, he stated that he had 
jumped from an aircraft during a field exercise, and a change 
in wind direction caused him to land badly.

The record corroborates that the Veteran served on IDT on 
that date, and that such injury occurred at that time.  A 
July 2004 operation report from Tampa General Hospital 
includes a medical history referencing such accident, which 
resulted in a severe L1 burst fracture, for which the Veteran 
is now service-connected. 

While service connection is in effect for a lumbar spine 
injury incurred during IDT on July 13, 2004, the evidence of 
record does now support a grant of service connection for 
neck disability as well.  

The Board does acknowledge a finding of osteophytic spurs of 
the anterior aspect of the C5 vertebral body shown in the 
November 2005 VA examination report.  In this regard, the VA 
examination report in November 2005 appears on the surface to 
contain a favorable opinion of nexus.  Specifically, the 
examiner stated: "(I)t is my opinion (that) the lumbar spine 
condition is caused by his parachute jumping accident.  The 
examiner added that the neck condition is at least as likely 
as not caused by his accident.  In order to ensure that the 
Board understood the examiner's opinion entirely, a VHA 
opinion was obtained and concurred that a cervical spine 
disability is causally related to the injury incurred on IDT.  

As previously noted, the Veteran contends that his neck 
disability was sustained as a result of a parachuting 
accident that occurred on July 13, 2004, while on IDT.  The 
Board notes that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current pain and other experienced symptoms. See 
Layno v. Brown, 6 Vet. App. 465 (1994).  

In view of the probative medical opinions that align with the 
Veteran's statements, there is support for a grant of service 
connection for a neck (cervical spine) disability.  

II.  Entitlement to extension of a temporary total evaluation 
due to treatment for a service-connected disability requiring 
convalescence.  

In a February 2006 rating decision, the RO awarded service 
connection for residuals of a lumbar spine injury, status 
post surgical repair with a scar.  A 100 percent evaluation 
was assigned from July 14, 2004, the date of his back 
surgery, pursuant to 38 C.F.R. § 4.30.  Effective October 1, 
2004, a 10 percent evaluation was assigned. 

In April 2006, the Veteran expressed his disagreement with 
the length of time for which the 100 percent rating was 
effective.  He asserted that the 100 percent rating should 
have extended for 12 months.  

In a February 2007 rating action, the RO adjusted the time 
period for the Veteran's 100 percent rating, so that it was 
in effect from July 14, 2004, until December 1, 2004.  As of 
December 1, 2004, the 10 percent rating took effect.  As this 
did not constitute a complete grant of benefits sought, the 
matter remained in appellate status.  The appeal was 
ultimately perfected in March 2007 with the submission of a 
VA Form 9.  

Although the RO only considered whether an extension of a 
total rating is warranted under 38 C.F.R. § 4.30, the Board 
more broadly construes the issue as entitlement to an 
extension of a total rating under any basis.  It is VA's 
defined and consistently applied policy to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  In this regard, the Veteran's 
accredited representative has specifically requested 
consideration under the provisions of 38 C.F.R. § 4.28, which 
concern prestabilization ratings.  As will be discussed 
below, the instant decision finds that an award is 
appropriate under such provisions.  Given this fully 
favorable determination, the Board may adjudicate the claim 
under 38 C.F.R. § 4.28 at present time without prejudicing 
the Veteran, even though prestabilization ratings had not 
been considered by the RO.  

38 C.F.R. § 4.28 provides that the following ratings may be 
assigned, in lieu of ratings prescribed elsewhere, under the 
conditions stated for disability from any disease or injury.  
The prestabilization rating is not to be assigned in any case 
in which a total rating is immediately assignable under the 
regular provisions of the schedule or on the basis of 
individual unemployability. The prestabilization 50-percent 
rating is not to be used in any case in which a rating of 50 
percent or more is immediately assignable under the regular 
provisions.

*	Unstabilized condition with severe disability -- 
Substantially gainful employment is not feasible or 
advisable: 100 percent

*	Unhealed or incompletely healed wounds or injuries -- 
Material impairment of employability likely: 50 percent

Additionally, Note (1) to 38 C.F.R. § 4.28 states, in 
pertinent part, that prestabilization ratings are for 
assignment in the immediate post-discharge period and will 
continue for a 12-month period following discharge from 
service.  However, prestabilization ratings may be changed to 
a regular schedular total rating or one authorizing a greater 
benefit at any time. 

Again, the Veteran's 100 percent total rating, effective 
beginning July 14, 2004, was converted to a schedular rating 
of 10 percent effective December 1, 2004.  Thus, under 
38 C.F.R. § 4.28, he could potentially receive either a 100 
percent or 50 percent prestabilization rating until July 14, 
2005.  

In the present case, VA examination in November 2005 
indicated that the Veteran had not worked since July 2004 due 
to residuals of his back injury.  In addition to lumbar pain, 
he also experienced constipation, urinary urgency, and 
sensory weakness as a result of his back injury, for which 
service connection was in effect as conus medullaris.  

Objectively, the November 2005 VA examination revealed no 
paravertebral tenderness or muscle spasm.  Forward flexion 
was to 90 degrees, with pain beginning at 60 degrees.  
Extension was to 15 degrees, with pain beginning at 10 
degrees.  Right and left lateral flexion was from 0 to 30 
degrees with pain at 20 degrees.  Finally, right and left 
rotation was to 30 degrees, without pain.  On repeated 
motion, the Veteran lost 10 degrees of flexion due to pain.  
Additionally, there was a positive straight leg raise at 70 
degrees on the right and 80 degrees on the left.  

Neurologically, there was decreased sensation to pin prick 
and touch over the anterior aspect of the left thigh.  There 
was also reduced motor strength, to 4/5, in the lower 
extremities.  Furthermore, knee jerks were decreased 
bilaterally and ankle jerk was diminished on the left.  
Additionally, some residual bowel and bladder dysfunction was 
also shown.  

In evaluating the claim, it is noted that the VA examiner 
failed to state whether the Veteran's residual symptomatology 
from his low back surgery continued to preclude him from 
substantially gainful employment.  However, the examination 
report did clearly indicate that the Veteran had not worked 
since his July 2004 surgery.  Moreover, while the range of 
motion findings detailed above are not indicative of 
significant limitation, it is noted that there was pain with 
movement, and some decrease in function with repetitive 
movement.  Further, the evidence demonstrated some sensory 
and motor deficit, and weakened reflexes, in addition to some 
bowel and bladder dysfunction.  Moreover, the Veteran 
testified as to continuing low back difficulties at his 
January 2009 hearing.

When considering all of the above, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the evidence is at least in equipoise as to whether the low 
back disability remained an unstabilized condition with 
severe disability, and whether substantially gainful 
employment was not feasible or advisable.  Accordingly, the 
Board finds support for assignment of a 100 percent 
prestabilization rating until July 14, 2005, the maximum 
period authorized under 38 C.F.R. § 4.28.  

Again, the RO had considered whether extension of a total 
rating was warranted under the provisions of 38 C.F.R. 
§ 4.30, pertaining to temporary total evaluations based upon 
convalescence.  Such provisions state that a total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge or outpatient release that 
entitlement is warranted.  Total ratings will be assigned 
under this section if treatment of a service-connected 
disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major 
joint or more.

See 38 C.F.R. § 4.30 (2008).

As further provided under 38 C.F.R. § 4.30, the temporary 
total rating is effective from the date of hospital admission 
or outpatient treatment and continuing for a period of 1, 2, 
or 3 months from the first day of the month following such 
hospital discharge or outpatient release.  The total rating 
will be followed by an open rating reflecting the appropriate 
schedular evaluation; where the evidence is inadequate to 
assign the schedular evaluation, a physical examination will 
be scheduled prior to the end of the total rating period.

Furthermore, under 38 C.F.R. § 4.30(b)(1) a total rating 
based on convalescence can be extended for 1, 2, or 3 months 
beyond the initial 3 months under paragraph (a)(1),(2) or (3) 
of this section.  

Under 38 C.F.R. § 4.30(b)(2) extensions of 1 or more months 
up to 6 months beyond the initial 6 months may be made under 
paragraph (a)(2) or (a)(3) of this section upon approval of 
the Veterans Service Center Manager.

Thus, the maximum amount of time for which a total rating 
could be assigned under 38 C.F.R. § 4.30 is 6 months in the 
absence of approval of the Veterans Service Center Manager, 
and 12 months with such approval.  As the instant decision 
awards a total rating for 12 months following surgery on July 
14, 2004, there is no need to evaluate the provisions of 
38 C.F.R. § 4.30 here, as they cannot afford a greater 
benefit than that already awarded.  Consequently, there is no 
need to entertain the assertion, raised in the April 2009 
informal brief submitted by the Veteran's accredited 
representative, that application of 38 C.F.R. § 4.30 is 
inappropriate due to the fact that the Veteran was still on 
active duty at the time of his July 14, 2004, surgery.  Any 
such questions regarding the propriety of considering 
38 C.F.R. § 4.30 are moot, given the fully favorable 
allowance based on the prestabilization rating.  

In sum, the evidence is at least in equipoise as to whether 
the low back disability remained an unstabilized condition 
with severe disability, and whether substantially gainful 
employment was not feasible or advisable, for the 12 months 
following low back surgery on July 14, 2004.  Accordingly, 
entitlement to extension of a total rating until July 14, 
2005, the maximum period permitted by law, is granted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

III. Entitlement to service connection for a bilateral knee 
disorder, claimed as loss of use and entitlement to a rating 
in excess of 10 percent for conus medullaris syndrome.

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2008).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing. 38 C.F.R. § 
20.204(b) (2008). 

In a December 2007 rating decision, the RO granted an 
increase to 10 percent for the conus medullaris syndrome.  An 
October 2008 VA Form 646 constituted a notice of disagreement 
with the decision.  The filing of a notice of disagreement 
(NOD) places a claim in appellate status.  Where a claimant 
files a notice of disagreement and the RO has not issued a 
statement of the case (SOC), the issue must be remanded to 
the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  A statement of the case had not yet been furnished.  

The record reflects that the Veteran perfected an appeal on 
the issue of entitlement to service connection for a 
bilateral knee disorder, claimed as loss of use.  However, 
the Veteran's representative indicated in a July 2009 written 
statement that he wished to withdraw the Veteran's appeal 
with respect to service connection for a bilateral knee 
disorder and a rating in excess of 10 percent for conus 
medullaris syndrome.  The Board finds that this statement 
qualifies as a valid withdrawal of the issues.  See 38 C.F.R. 
§ 20.204(a)(b).  Accordingly, these claims will be dismissed.


ORDER

Service connection for a neck (cervical spine) disorder is 
granted.

The appeal of service connection for a bilateral knee 
disorder and a rating in excess of 10 percent for conus 
medullaris syndrome is dismissed.

Entitlement to extension of a 100 percent rating until July 
14, 2005 is granted, subject to governing criteria applicable 
to the payment of monetary benefits.



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


